DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on December 1, 2020, amendments to the claims have been acknowledged. 
Claim 2 is cancelled by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (KR 20140058928, using Korean machine translation for citations), in view of  Zhamu et al., (US 20170098856) , and further in view of  Okuhama et al., (JP 2003142088, using EPO machine translation for citations).
Regarding claims 1 and 3, Kim teaches a lithium secondary battery negative electrode [0001] and discloses a battery organized on a lithium high content cathode active material and the lithium metal anode active material which has high capacity ([0019]). The anodal active material includes the (foam) type lithium structure ([0020]). The foamed lithium structure (inherently having pores), is made of the method for coating the foamed metal structure with lithium ([0021]). The metal can be the alloy including nickel and copper and it preferably may be nickel or the copper ([0023]). Kim further discloses in embodiment 1 the cathode is 1.5M LiPF after doing the connection in the opposite poles the nickel foam and lithium metal. In the EC/DEC electrolyte melting into a salt, lithium was electrolyzed and plated in the nickel foam ([0027]). Kim further discloses a collector comprising a nickel foam and a lithium layer has a 
Kim further discloses wherein the foamed lithium structure is manufactured by a method of applying lithium to a foamed metal structure, here, the foam-type is not a form having no pores such as a common metal, that is, a foam type having a large porosity (having porosity of 75 to 95% without limitation of form). Kim further discloses when the porosity is low, it is difficult to increase the capacity because the space is not secured and the lithium content is limited, and it is difficult to support the electrode when the porosity is too large ([0021]-[0022]).
 Kim does not disclose the nickel foam has a thickness of 50 µm to 150 µm, and a pore volume of 40 cm3 /g to 50 cm3/g.  Zhamu teaches a rechargeable lithium metal battery,   [0015], [0036]. The electrically conductive porous layers may be a metal form, the porosity levels must be at least 70% by volume and most preferably greater than 95% by volume [0081].  Since there are great amounts of pores very little space is wasted (being wasted means not being occupied by the electrode active material), resulting in high amounts if electrode active material zones [0081]. Zhamu further teaches metal foam such as Ni foam is used as an anode foam structure (current collector), the most desirable thickness of the conductive porous layers are most preferably 50- 200 µm [0126].  Examiner notes that conductive porous layers (Ni foam) having a thickness from 50 to 200 µm, is overlapping with the claimed range of 50 to 150 µm. Examiner further notes that thickness is related to pore size, if the porosity is too big the thickness of the metal foam will be too big, and capacity will not be increased.
It would have been obvious to one having ordinary skill in the art to have the nickel foam of Kim have a thickness of 50 to 150 µm or a thickness of 50 µm as taught by Zhamu, in order to achieve an increased capacity, by minimizing the thickness of the nickel foam (CLAIM 3)
Kim teaches a desired increased capacity and better support for the electrode, therefore the pore volume is optimizable.  As evidenced at the [0033] of the instant specification the thickness and pore volume are directly related, the smaller the thickness of the nickel foam the smaller the pore volume may be.  Therefore the pore volume can be optimized as the thickness size directly affects the pore volume. Examiner notes that porosity is the ratio of the pore volume to its total volume. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), see MPEP 2144.05.II. 
It would have been obvious to one having ordinary skill in the art to have the nickel foam of Kim have a pore volume of 40 cm3/g to 50 cm3/g, or 40 cm3/g in order to achieve an increased capacity, by minimizing the porosity/pore size and having a good amount of active material present in the pores of the foam (CLAIM 3). 
Kim does not disclose a tin plated layer formed on the surface of the nickel foam and the tin plated layer has a thickness of 5                         
                            µ
                        
                    m to 10                         
                            µ
                        
                    m. Okuhama teaches an electrode material for a secondary battery [0001]. As the current collector for the secondary battery electrode of the present invention, all the current collectors that are usually used in secondary batteries are used, 
Okuhama further teaches an electrode material for a secondary battery in which a tin or tin alloy plating film deposited from a tin or tin alloy plating bath is formed on one side or both sides of a current collector ([0007]: L 1-2). In example 8, Okuhama teaches after washing the nickel porous body with water, the following plating solution tin phenol sulfonate was applied [0055]. A fine tin or tin alloy plating film deposited from a tin or tin alloy plating bath having a limited bath composition is applied to an electrode material for a secondary battery. As a result, a secondary battery electrode having excellent charge/discharge characteristics can be manufactured, and a secondary battery having excellent charge/discharge characteristics can be manufactured and provided [0065]. 
 It would have been obvious to one having ordinary skill in the art to add the tin plating layer of Okuhama on to the nickel foam and lithium structure of Kim in order to obtain a secondary battery having excellent charge/discharge characteristics (CLAIM 1).
 Regarding claim 4, modified Kim discloses all of the limitations as set forth above in 1. Okuhama further discloses the electrode material which is a fine crystal tin or tin alloy plating film of the present invention has an extremely high energy density, a thicker plating film of 5 μm or more and 500 μm or less can be suitably used for a battery having a size larger than that of a normal button battery [Okuhama: 0031]. A thicker plating of 5 µm or more and 500 µm or less encompasses the claimed ranged of wherein the tin plated layer has a thickness of 5 µm to 10 µm (CLAIM 4).  Therefore modified Kim discloses a negative electrode for a lithium-metal 
Regarding claim 5, modified Kim discloses all of the limitations as set forth above in claim 1. Kim discloses lithium is the macronutrient for the cell energy storage in the anode and the lithium metal acts on the lithium source [0016]/ L 6-7. The job of the lithium structure is to be a macronutrient for the cell energy storage.  In an effort to achieve a desired balance of the job of the lithium structure, the skilled artisan would find it obvious to arrive at the claimed range of the lithium layer having a thickness of 5 µm to 10 µm. The thickness affects the energy density. As such, it can be optimized (CLAIM 5).
Regarding claim 6, modified Kim discloses all of the limitations as set forth above in claim 1. Kim discloses at this time, the amount of plated lithium was calculated by the weight of the electrode before and after plating, and the plating amount was used twice as much as the unit area based on the amount of lithium contained in the positive electrode [0027]. Therefore modified Kim discloses lithium is loaded in an amount of 2 mg per unit area of 1 cm2 on the lithium layer (CLAIM 6). 
Response to Arguments
Applicant’s arguments filed on December 1, 2020 have been considered and are persuasive. Applicant’s declaration filed has been fully considered and found persuasive. Therefore, the previous rejections have been withdrawn. A new grounds of rejection is included herein. The Zhamu reference has been added to teach the thickness of the nickel foam. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722